DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 19 April, 2022 have been fully considered but they are not persuasive. The Examiner notes the Remarks presented are identical to those presented with the After-Final Amendment filed on 17 March, 2022, in addition, to providing at page 5, “Additionally, the Office has asserted in the Advisory Action that the amendments set forth above include new matter and not described within the specification, claims, or drawings. Applicant respectfully disagrees because the amendments set forth above are clearly illustrated in FIGS. 1, 14, 16 and corresponding paragraphs (see e.g., paragraphs [0058], [0070]-[0073]) of the currently pending application, by way of example”.
At page 5, as noted above, the Applicant asserts that the newly presented claim limitations are supported by the disclosure of the present invention, by pointing to figures 1, 14, and 16, in addition to the description at paragraphs 58, and 70-73 of the associated US Pre-grant Publication US 2020/0101810 A1. However, the Examiner, respectfully, disagrees and finds the argument unpersuasive. First, figure 1 does not provide connection, nor suggests, the connection among the electric part cooling circuit (100) and the battery temperature regulation circuit (400). As shown, and described, the two circuits are independent and distinct from one another. In view of this, the Applicant’s assertions are not persuasive. Second, turning to figure 14, it is provided that the electric part cooling circuit(100) and the battery temperature regulation circuit (400) are joined via the connectable bypass channels (130, 132, and 134) and three-way valves (140, 142, and 144), so as to either use the electric cooling part circuit to cool the battery of the battery temperature regulation circuit (figure 15, showing the operational state of figure 14; par. 59, 61, and 67-68) or use the electric cooling part circuit to warm the battery of the battery temperature regulation circuit (figure 16, showing the operation state of figure 14; par. 62 and 70-73). As an initial matter, the Examiner points to figure 14 (see annotated below), which clearly distinguishes the bypass channels and how they are interconnected to one another and the battery temperature regulation circuit, this is key to understanding the flow pattern within figures 15 and 16.

    PNG
    media_image1.png
    1175
    1668
    media_image1.png
    Greyscale

Annotated Figure 14 of Present Invention
As shown, the channel, which is required by the claims to represent the second channel, must be bypass channel (132). In particular, the claims direct the second channel to have the functionality of introducing liquid warmed by the electric part into the battery temperature regulation circuit. As evidenced by the disclosure of paragraphs 70-73, bypass channel (132) is provided this function, as the electric part cooling circuit recovers waste heat from the second piece of equipment (116) so as to regulate the temperature of the high-voltage battery (410) of the battery temperature regulation circuit by increasing the temperature of the high-voltage battery (par. 73). Furthermore, it will be provided the claims direct the first channel to have the functionality of introducing liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit. As evidenced by the disclosure of paragraph 68, bypass channel (130) is provided this function, as the electric part cooling circuit has been cooled via flowing coolant through the radiator (102), without providing coolant to the second piece of equipment (116), so as to regulate the temperature of the high-voltage battery (410) of the battery temperature regulation circuit by decreasing the temperature of the high-voltage battery (par. 61).  With this in mind, figure 16 provides the bypass channel (132, i.e., the second channel based on the above discussion) flowing from the electric part cooling circuit to a channel joint (see annotated figure 14) and subsequently either the remaining portion of the bypass channel (130, i.e., the first channel based on the above discussion) or an unnamed channel portion, during the battery warming operation, prior to flowing into the battery temperature regulation circuit. More so, the Examiner points to figure 16 wherein neither the continuation of bypass channel (130, i.e., first channel based on the above discussion) or unnamed channel is designated or referenced as bypass channel (132, i.e., second channel based on the above discussion) and, further, figure 15, wherein it is possible the section is either a continuation of bypass channel (130, i.e., first channel based on the above discussion) or unnamed channel not associated with either the first or second channels. Furthermore, the cited paragraphs fail to provide any evidence that the section of channel in question was either explicitly the first channel or the second channel, or that the connection of the bypass channels (130 and/or 132) are intended to be direct connections between the electric part cooling circuit and the battery temperature regulation circuit.  As another matter, the bypass channel (132,i.e., the second channel based on the discussion above) cannot provide direct connection among the two, by further providing the valve which joins the electric part cooling circuit to the bypass channel. This provides a clear intermediate structure, which would not provide direct connection, as argued by the Applicant, as fluid would have to flow through the valve from the electric part cooling circuit prior to flowing in the second channel. As such, these points provide clear evidence that the section indicated above in figure 14 and the connection of the second channel to the electric part cooling circuit via a valve, was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, or joint inventor, had possession of the second channel directly connecting the electric part cooling circuit and the battery temperature regulation circuit, at the time the invention was effectively filed. As such, in either interpretation, the second channel does not and cannot, as described within the cited paragraphs and drawings, be provided with direct connection to the battery temperature regulation circuit, due to the intermediate channel section provided as a continuation of bypass channel (130, i.e., first channel based on the above discussion), or an unnamed channel section, and valve (144). In view of this, and further as provided within the discussion presented by the Examiner within the Advisory Action mailed on 30 March, 2022, the claims include new matter, and thus, have been rejected herein under 35 U.S.C. 112(a), written description. Furthermore, Applicant arguments related to the teachings of JOHNSTON and/or RAWLINSON, either alone or in combination, with regards to the claim limitations of the direct connection between the electric part cooling circuit and the battery temperature regulation circuit, are moot, as the claims are being interpreted, for examination under 35 U.S.C. 112(a), written description, to recite the second channel is configured to, in series, connect the electric part cooling circuit with the battery temperature regulation circuit in series on a downstream side of the electric part cooling circuit, which is effectively taught by the prior art (see rejection below). As such, the Examiner, in light of the rejection under 35 U.S.C. 112(a), written description, and the above discussion, is not persuaded to Applicant’s arguments set forth at page 6-7. 
The Applicant argues at page 7, "However, as described above, because of unreasonable technically [sic], Rawlinson does not disclose, indicate, or suggest that [the] fluid is ... or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit". The Examiner is unclear the argument being made, other than it appears that Applicant is arguing that warmed fluid, by heat exchange with an electrical part of the electric part cooling circuit, is not directed back to the battery temperature regulation circuit, and that only a heater (111) is capable of providing heat to the battery. However, the Examiner, respectfully, disagrees with Applicant's, seemingly, apparent argument. The two loops (241 and 255) are able to be joined to one another, as acknowledged by Applicant at page 6 of the Applicant’s Remarks/Amendments, citing col. 7, line 65- col.8, line 4 of Rawlinson. More so, Rawlinson provides wherein the valve (237)is able to bypass, either fully or partially, the radiator (233), as stated within col. 7, lines 61-64. As such, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396., and ""[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2141.03 and 2144.01.  As such, one having ordinary skill within the art, would have been at least reasonably apprised of the inferences made by Rawlinson to join the two fluid circuits, i.e., the electric part cooling circuit and the battery temperature regulation circuit, together, while bypassing the radiator, which would necessarily release the heat transferred to the coolant by the electronics, and supply such heated coolant to the battery.  As such, the Examiner is not persuaded to the allegations made by the Applicant, as such teachings would be reasonably drawn by one having ordinary skill within the art by the teachings of Rawlinson.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April, 2022 has been entered.

Response to Amendment
This Non-Final Office Action is in response to Applicant’s Remarks/Amendments filed, with the request for continued examination under 37 CFR 1.114, on 19 April, 2022. The amendments have been entered.

Disposition of Claims 
Claims 1-4 and 6-8 are pending.
Claims 5 and 9-16 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a second channel configured to, directly, in series, connect the electric part cooling circuit with the battery temperature regulation circuit in series on a downstream side of the electric part cooling circuit, and configured to introduce liquid warmed by the electric part into the battery temperature regulation circuit,” which the underlined portion is considered to be new matter. Within figure 14, it is provided that the electric part cooling circuit(100) and the battery temperature regulation circuit (400) are joined via the connectable bypass channels (130, 132, and 134) and three-way valves (140, 142, and 144), so as to either use the electric cooling part circuit to cool the battery of the battery temperature regulation circuit (figure 15, showing the operational state of figure 14; par. 59, 61, and 67-68) or use the electric cooling part circuit to warm the battery of the battery temperature regulation circuit (figure 16, showing the operation state of figure 14; par. 62 and 70-73). As shown, the channel, which is required by the claims to represent the second channel, must be bypass channel (132). In particular, the claims direct the second channel to have the functionality of introducing liquid warmed by the electric part into the battery temperature regulation circuit. As evidenced by the disclosure of paragraphs 70-73, bypass channel (132) is provided this function, as the electric part cooling circuit recovers waste heat from the second piece of equipment (116) so as to regulate the temperature of the high-voltage battery (410) of the battery temperature regulation circuit by increasing the temperature of the high-voltage battery (par. 73). Furthermore, it will be provided the claims direct the first channel to have the functionality of introducing liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit. As evidenced by the disclosure of paragraph 68, bypass channel (130) is provided this function, as the electric part cooling circuit has been cooled via flowing coolant through the radiator (102), without providing coolant to the second piece of equipment (116), so as to regulate the temperature of the high-voltage battery (410) of the battery temperature regulation circuit by decreasing the temperature of the high-voltage battery (par. 61).  With this in mind, figure 16 provides the bypass channel (132, i.e., the second channel based on the above discussion) flowing from the electric part cooling circuit to a channel joint (see annotated figure 14) and subsequently either the remaining portion of the bypass channel (130, i.e., the first channel based on the above discussion) or an unnamed channel portion, during the battery warming operation, prior to flowing into the battery temperature regulation circuit. More so, figure 16 neither the continuation of bypass channel (130, i.e., first channel based on the above discussion) or unnamed channel is designated or referenced as bypass channel (132, i.e., second channel based on the above discussion) and, further, figure 15, wherein it is possible the section is either a continuation of bypass channel (130, i.e., first channel based on the above discussion) or unnamed channel not associated with either the first or second channels, provide direct connection as claimed. Furthermore, the cited paragraphs related to figures 14-16 fail to provide any evidence that the section of channel in question was either explicitly the first channel or the second channel, or that the connection of the bypass channels (130 and/or 132) are intended to be direct connections between the electric part cooling circuit and the battery temperature regulation circuit.  As another matter, the bypass channel (132,i.e., the second channel based on the discussion above) cannot provide direct connection among the two, by further providing the valve which joins the electric part cooling circuit to the bypass channel Thus, for examination purposes, it is being construed that a second channel is configured to connect the battery temperature regulation circuit with the electric part cooling circuit by serially passing through the electric part and the battery, at a downstream side of the electric part, to warm up the battery with waste heat from the electric part, included in the electric part cooling circuit, and introduce liquid warmed by the electric part into the battery temperature regulation circuit.
Claims 2-4 and 6-8 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(a), due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON (US 9,511,645 B2 – published 6 December, 2016), in view of RAWLINSON (US 9,844,995 B2).
As to claim 1, JOHNSTON discloses a vehicle management system (abstract, line 1; figures 5-8), comprising:
a refrigerant circuit(501) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment (col.9,lines 1-65);
a heating circuit (503) configured to circulate a liquid(col.7, lines 15-32) that exchanges heat with the refrigerant(col.9, lines 46-65), the heating circuit being capable of regulating the temperature inside the passenger compartment (col.8, lines 61-67);
a battery temperature regulation circuit(505) configured to regulate a temperature of a battery(509) by introducing liquid of the heating circuit (figure 6; col.10,lines 23-27) or liquid that exchanges heat with the refrigerant to the battery (col.7, lines 15-32; col.9, lines 36-43);
an electric part cooling circuit(507) couplable to the battery temperature regulation circuit (figures 5-8; col.10, lines 23-30 and 54-65; col.10, line 66-col.11, line 3) and configured to regulate a temperature of an electric part (513 and 517; col.8, lines 1-44) for driving a vehicle;
However, JOHNSTON does not explicitly disclose the first and second channel as configured within claim 1 of the present invention.
RAWLINSON, however, is within the field of endeavor provided a vehicle management system (abstract, lines 1-8). RAWLINSON teaches  a battery temperature regulation circuit (241; col.7,line 64- col.8, line 4) configured to regulate a temperature of a battery (101; col.6, lines 6-10; col.7,lines 9-22) and an electric part cooling circuit (225; col. 7, line 9 – col. 8, line 4) couplable to the battery temperature regulation circuit (col.7, line 54- col.8, line 4) and configured to regulate a temperature of an electric part for driving a vehicle (227 and/or 229; col.7, line 23- col.8, line 27). RAWLINSON teaches including a first channel (see annotate figure 7; col.9, lines 44-52) configured to connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 7 to divert the fluid introduced therein to flow along  coolant pathway 701, which bypasses the electric part, 227/229, included in the electric part cooling circuit) and introduce liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit (wherein the channel provides the fluid is directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239); and a second channel (see annotated figure 6; col.9,lines 41-44) configured to in series connect the battery temperature regulation circuit with the electric part cooling circuit by serially passing through the electric part and the battery, at a downstream side of the electric part cooling circuit, (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 6 to direct the fluid introduced therein to flow along coolant pathway 601, which passes through the electric part, 227/229, included in the electric part cooling circuit) to warm up the battery with waste heat from the electric part, included in the electric part cooling circuit(wherein the channel provides the fluid to communicate with the electric parts, 227/229,to remove heat generated by the electric parts, as stated in col.8, lines 5-27, so as to warm the fluid. This fluid is then directed towards the radiator, 233, which may cool the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239 or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit, as stated in col.7, lines 61-64), and configured to introduce liquid warmed by the electric part into the battery temperature regulation circuit (wherein the channel provides the fluid to communicate with the electric parts, 227/229,to remove heat generated by the electric parts, as stated in col.8, lines 5-27, so as to warm the fluid. This fluid is then directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239 or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit, as stated in col.7, lines 61-64). This provides that the temperature of the battery is capable of being regulated by using the first and second channel, dependent upon the warming and cooling of the fluid flowing through the connection of the battery temperature regulation circuit with the electric part cooling circuit, via at least the first and second channels to direct fluid into the electric part or bypass the electric part. RAWLINSON teaches the channel configuration surrounding the electric parts, which allow bypassing or passage through the electric parts, so as to thermal control within the system with sufficient flexibility to allow the system to optimize cooling or heating based on individual component requirements, ambient conditions, and vehicle use (col.8, lines22-27 and col.11, lines 4-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JOHNSTON with the teachings of RAWLINSON to incorporate the first and second channel, as claimed by the present invention and taught by RAWLINSON, for providing improving thermal management of the system through efficiency, and modularity, control of the temperature through the battery back and electric motor and/or drive train components (col.2, lines 25-30).

    PNG
    media_image2.png
    934
    975
    media_image2.png
    Greyscale

Annotated Figure 6 of RAWLINSON

    PNG
    media_image3.png
    929
    916
    media_image3.png
    Greyscale

Annotated Figure 7 of RAWLINSON
As to claim 2, JOHNSTON, as modified by RAWLINSON, further wherein
when the electric part cooling circuit and the battery temperature regulation circuit are coupled , liquid circulating through the electric part cooling circuit is introduced into the battery temperature regulation circuit (figure 7; col.10, lines 23-330 and 54-64; col.10, line 66- col.11, line 3; specifically, wherein the fluid within circuit, 507, and the fluid within circuit, 505, can join together, such that the fluid within the battery regulation circuit can be provided to the electric part cooling circuit).

As to claim 3, JOHNSTON, as modified by RAWLINSON,  discloses further comprising:
a channel (channel within valve, 1003) configured to introduce liquid flowing downstream from the electric part into the battery temperature regulation circuit (figures 10-11; col.10, lines 54-57; col.10, line 66-col.11, line 1; col.12, lines 6-11; particularly, the valve’s channel is able to allow liquid flowing downstream from the electric part to flow into the battery cooling part, as shown in annotated figure 11).

As to claim 4, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a channel(channel within valve, 1004) configured to introduce liquid that has exchanged heat with outdoor air at the radiator into the radiator (521; col.8, lines 34-44, wherein outdoor air is circulated through the radiator either by motion of the vehicle or through a fan when the vehicle is stopped or driving at low speeds) into the battery temperature regulation circuit (the valve’s channel is provided to cause fluid which is downstream of the radiator to flow into the battery cooling part, as shown in annotated figure 11), wherein
the electric part cooling circuit comprises a radiator configured to cool circulating the liquid (col.7, lines 15-32; col.8, lines 34-37).



As to claim 6, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 7, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 8, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/29/2022